Citation Nr: 1626256	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hand nerve damage.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1986 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for left knee, right knee, right ankle, and left hand disabilities, and assigned 10 percent evaluations for each.

The Veteran also initiated appeals for the denials of service connection for heat intolerance and a low back disability, but did not perfect such after the issuance of a July 2012 statement of the case.  

Additionally, although he requested a hearing before a Veterans Law Judge, and such was scheduled, the Veteran withdrew his request in May 2016 correspondence.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not made any allegation regarding unemployability, and so a claim for TDIU is not inferred at this time.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that AOJ adjudicators considered VA treatment records in determining the currently assigned disabilities.  The July 2014 supplemental statement of the case refers to such, but does not specify the source or the dates considered.  A memorandum states that records from the Albuquerque, New Mexico, medical center from April 2011 to October 2011 were reviewed electronically.  These records are not, however, reproduced in the file and are not available for review by the Board, which does not have direct access to the medical center's records.

Remand is therefore required to associate complete VA treatment records with the file; this includes not only the 2011 records mentioned above, but also any records produced before or after.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

There is also some indication that the Veteran receives treatment at military facilities as a retiree through Tricare.  Some records from 2008 and 2009 are contained in the file.  The Veteran should be asked to identify all such non-VA providers and appropriate steps to secure identified records taken.

Moreover, updated VA examinations are necessary.  The Veteran was last examined in 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  While he has not expressly stated his conditions have worsened, the Veteran has argued that the examinations of record did not fully consider the actual functional impact of the disabilities on his daily activity.  In light of this, and due to the passage of time, updated clinical findings are needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all non-VA care providers who have treated him for the service-connected conditions at issue.  Request that he supply properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any such providers, to include Tricare and military facilities.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete treatment records from the VA medical center in Albuquerque and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2010 to the present.

3.  Schedule the Veteran for a VA Joints examination.  The examiner must describe in detail the current status of the Veteran's right ankle, right knee, and left knee disabilities, to include discussion of the actual functional impairment of daily activities due to such.

4.  Schedule the Veteran for a VA peripheral nerves examination.  The examiner must describe in detail the current status of the Veteran's left hand nerve damage disability, to include discussion of the actual functional impairment of daily activities due to such.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

